Citation Nr: 0628865	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder and/or a 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Barlow, Counsel






INTRODUCTION

The veteran served on active duty from September 1989 to 
December 1996.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not diagnosed as having a post-traumatic 
stress disorder.

3.  The veteran has a major depressive disorder that is not 
medically linked to his period of active duty service.

4.  Deep-seeded resentment toward a certain race is not a 
diagnosed disability.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include post-traumatic 
stress disorder and a major depressive disorder, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.307, 3.309 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in September 2003 and May 2005, VA notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was not given prior to the appealed AOJ 
decision as the claim was adjudicated subsequent to a VA 
examination without the veteran submitting a formal claim.  
Because the Court specifically stated in Pelegrini that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice, the Board finds that the 
timing of the notice in this matter does not nullify the 
rating action upon which this appeal is based because the 
veteran was not prejudiced by the post-AOJ decision notice.  
Specifically, the veteran was given sufficient time to submit 
and/or identify any and all evidence necessary to 
substantiate his claim prior to the appeal being certified to 
the Board.  Therefore, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology and severity of psychiatric 
complaints, and by affording him the opportunity to give 
testimony before an RO hearing officer and/or the Board even 
though he elected not to do so.  The Board notes that the 
veteran requested a hearing before the Board in his February 
2004 VA Form 9, but failed to appear at the hearing scheduled 
in September 2005.  The veteran has not provided the Board 
with any information about his failure to appear and, as 
such, the Board finds that there is no request for a hearing 
pending.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  The veteran 
submitted additional evidence to the Board in April 2006, and 
waived review of that evidence by the AOJ.  Thus, the Board 
finds that VA has done everything reasonably possible to 
notify and to assist the veteran and that no further action 
is necessary to meet the requirements of the VCAA.

The veteran contends that he has a psychiatric disorder, 
namely depression, due to his period of active service.  He 
asserts that he experienced racism during his active service 
that made him resentful toward white people and depressed.  
The veteran acknowledges that he was not treated for a 
psychiatric disorder during service or within one year of 
discharge from service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  

Psychoses are deemed to be chronic diseases under 38 C.F.R. 
§ 3.309(a) and, as such, service connection may be granted 
under 38 C.F.R. § 3.307(a)(3) if the evidence shows that such 
a disease manifest to a degree of ten percent or more within 
one year from the date of separation from service.  See 
38 C.F.R. § 3.307.  Separation from service is defined as the 
veteran's discharge date.  See 38 C.F.R. § 3.307(a)(2).  
Therefore, because the veteran was discharged from service in 
December 1996, the evidence must show that a chronic 
psychosis manifest to a degree of ten percent by December 
1997, in order for service connection to be granted based 
upon a presumptive period.  There is no statutory or 
regulatory provision to allow for an extension of a 
presumptive period.

The veteran's service medical records do not show any 
complaints of or treatment for a psychiatric disorder.  There 
is no evidence of the veteran complaining about racism and/or 
having a change in activities as a result of negative 
experiences during service.  On a medical history report 
dated in October 1994, the veteran checked the form showing 
that he had depression or excessive worry, but there was no 
follow-up on this and the veteran was discharged in December 
1996 without a diagnosis of a psychiatric disorder.

Post-service treatment records do not show a diagnosis of a 
psychiatric disorder within one year of discharge from 
service.  In September 1999, the veteran was referred to the 
mental health clinic due to complaints of insomnia and 
anxiety.  The diagnostic impression was a possible anxiety 
disorder and a trial of medication for anxiety symptoms was 
recommended.  The veteran declined the recommendation and 
there is no evidence of any other treatment in the mental 
health clinic.

The veteran underwent a Persian Gulf War examination in May 
2000 and related having seen burning oil wells from his ship 
while stationed in the Gulf, being anxious and nervous all of 
the time, having cold sweats and nightmares.  There is no 
reference to personal experiences prior to his service in the 
Gulf.  A diagnosis of acute stress trauma was made with post-
traumatic stress disorder listed with primary diagnoses.  A 
letter sent to the veteran following that examination 
recommended that he follow up on complaints of acute stress 
trauma.  There are no entries in VA treatment records of any 
follow-up for possible post-traumatic stress disorder and no 
confirmed diagnosis of post-traumatic stress disorder.

The veteran underwent VA psychiatric examination in August 
2002 and related having no treatment for a psychiatric 
disorder until he saw a private social worker in 2000; he 
stated that he had never taken medication for psychiatric 
complaints.  The veteran related being physically abused by 
his mother as a child, experiencing the death of his father 
at the age of eleven, quitting school in the ninth grade, and 
isolating for his entire life.  He stated that he had always 
had nightmares and felt disadvantaged for his entire life; he 
related being paranoid and sensitive as a child as well as 
currently.  The veteran did not describe experiencing 
stressful events during service such as the loss of a friend 
in battle or his ship being hit by incoming fire; he did not 
describe having reactions to war events.  The examiner opined 
that the veteran had been chronically depressed for his 
entire life and noted that the veteran had many schizoid and 
passive-aggressive features.  An Axis I diagnosis of major 
depressive disorder with psychotic features was rendered and 
the examiner specifically found that the veteran did not meet 
criteria for a diagnosis of post-traumatic stress disorder.  
The examiner stated that the veteran had always been 
dysfunctional to a certain level as reflected in his behavior 
prior to military service.

VA treatment records dated in 2002 and 2003 reflect a 
diagnosis of depression with private treatment, but there are 
no records of the private treatment.  In November 2005, the 
veteran underwent psychological evaluation by a private 
social worker.  The social worker related meeting the veteran 
while teaching a Human Sexuality From the Black Perspective 
class at a city college many years prior to the 2005 
evaluation; the veteran was one of his students and stood out 
because his papers reflected very strong negative feelings 
toward white people, strong anger toward black women, and 
suicidal and homicidal tendencies.  The social worker 
reported a history of abuse by the veteran's mother and the 
loss of the only supportive figure, his father, at a very 
young age; growing up in an unhappy home; having a motorcycle 
accident that foreclosed an athletic career; isolation due to 
feeling limited from an education standpoint; and, anger 
toward white people because of being called racially 
derogatory terms.  Evaluation revealed deep-seeded anger 
toward white people and depression.  The social worker stated 
that the veteran did not have "post dramatic stress" and 
related that the veteran did not believe he had a psychiatric 
disorder due to his service in the Persian Gulf other than 
depression and anger toward white people based on the racist 
treatment experienced.  The social worker commented on the 
veteran being frustrated by VA's not having any black 
therapists and the perceived "cultural incompetency" of 
white doctors not evaluating him properly.  He noted that 
through therapy it was brought out that strong negative 
feelings toward white people started in the military when the 
veteran was constantly exposed to racism; a frustration was 
also noted over doctors not seeing that the veteran was 
depressed over never being able to become a professional 
athlete following his in-service motorcycle accident.  The 
social worker rendered Axis I diagnoses of depression and a 
dysthymic disorder and recommended psychotherapy.  The only 
nexus made by the social worker was to say that the veteran's 
anger toward white people started during service; he did not 
relate the diagnosed Axis I disorders to service.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a diagnosis of post-traumatic 
stress disorder.  The cursory review of the veteran's 
psychiatric complaints and diagnosis of post-traumatic stress 
disorder made at the 2000 Persian Gulf War examination is not 
a confirmed diagnosis and the subsequent psychiatric 
evaluation clearly shows that criteria for such a diagnosis 
are not met.  As such, service connection for post-traumatic 
stress disorder must be denied.  Additionally, a deep-seeded 
anger toward a certain race is not a diagnosed disability for 
which VA compensation may be awarded.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied). 

The veteran is diagnosed as having a major depressive 
disorder that stems from his experiences prior to his period 
of active service.  Both his private social worker and the VA 
examiner commented at length on the veteran's childhood 
events and lifelong feelings of inadequacy.  Although the 
veteran's anger toward white people may have begun during his 
period of active service, there is nothing in his service 
medical records or post-service treatment records reflecting 
an increase in disability to suggest that service aggravated 
a pre-existing psychiatric disorder such as depression.  The 
Board has no doubt that this veteran harbors ill-will toward 
those he encountered during service and believes that his 
chance to become a professional athlete was foreclosed by the 
injuries sustained in a motor vehicle accident during 
service; however, the medical evidence does not support the 
veteran's contention that he developed a psychiatric disorder 
during his period of service.  Anger and resentment may very 
well be symptoms of a psychiatric disorder, but the diagnosed 
disabilities are not medically shown to have been incurred in 
or aggravated by active service and the veteran's statements, 
standing on their own, are insufficient to establish a 
relationship between a current disability and his period of 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  Consequently, service connection for an acquired 
psychiatric disorder, including the diagnosed major 
depressive disorder, must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder and a major depressive 
disorder, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


